                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOEL THOMAS TOLER,                                Case No. 19-cv-05810-HSG
                                   8                    Plaintiff,                         ORDER OF DISMISSAL
                                   9             v.

                                  10     PAUL GOSPODARCZYK, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff filed this action on September 17, 2019. Dkt. No. 1. Since the filing of this

                                  14   action, the Court has not received any further communications from Plaintiff. Plaintiff did not file

                                  15   his opposition to Defendants’ motion to dismiss by the specified deadline. Nor did Plaintiff

                                  16   respond to the Court’s order to show cause why Defendants’ motion to dismiss should not be

                                  17   granted, which response was due on November 14, 2019. See Dkt. No. 7.

                                  18          Federal Rule of Civil Procedure 41(b) provides that where a “plaintiff fails to prosecute or

                                  19   to comply with these rules or a court order, a defendant may move to dismiss the action or any

                                  20   claim against it.” Fed. R. Civ. P. 41(b). The Court may also sua sponte dismiss a case for lack of

                                  21   prosecution. Link v. Wabash R. Co., 370 U.S. 626, 630-31 (1962). The Court finds that Plaintiff

                                  22   has demonstrated that he is unable or unwilling to adequately prosecute this case. Accordingly,

                                  23   the Court DISMISSES this action WITHOUT PREJUDICE under Rule 41(b) for failure to

                                  24   prosecute. The Clerk shall close the file.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 12/11/2019

                                  27                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  28                                                   United States District Judge
